DETAILED ACTION

After-final Amendment
	Acknowledgment is made of After-final Amendment filed June 8, 2022.  Claim 2 is canceled.  Claims 1 and 21 are amended.  Claims 1, 3, 5 and 7-21 are pending.  

Allowable Subject Matter
Claims 1, 3, 5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a personal cooling apparatus comprising: a head band; a fan module connected to the head band, wherein the fan module is rotatable about an axis of rotation, and the axis of rotation is movable to a plurality of distances from the head band along a first axis and a plurality of distances from the head band along a second axis, an array of fan modules connected to the head band, wherein the array of fan modules includes the fan module.  The best prior arts of record, Hyde and Strong, disclose the claimed invention but fail to teach or suggest that the head band include an array of fan modules connected to the head band, wherein the array of fan modules includes the fan module.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 3 and 5 are allowable in that they are dependent on, and further limit claim 1.  
Regarding claim 7, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a personal cooling apparatus comprising: a head band; and2Application No. 17/098,557 Response to March 14, 2022Docket No. 5062-0010Final Office Actiona fan module integrated into the head band, wherein the head band comprises at least one vent open to atmosphere and at least one internal air passageway in fluid communication with the at least one vent, the at least one internal passageway defines a path for airflow located between the fan module and the at least one vent, the fan module is connected to one end of the internal passageway to direct air through the at least one internal air passageway and out of the at least one vent to the atmosphere.  The best prior arts of record, Hyde and Strong, disclose the claimed invention but fail to teach that the head band include at least one vent open to the atmosphere, wherein the at least one internal passageway defines a path for airflow between the fan module and the at least one vent such that air is directed through the at least one internal air passageway and out of the at least one vent to the atmosphere.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 8-20 are allowable in that they are dependent on, and further limit claim 7.
Regarding claim 21, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a personal cooling apparatus comprising: a head band; a fan module connected to the head band, wherein the fan module is rotatable about an axis of rotation, and the axis of rotation is movable to a plurality of distances from the head band along a first axis and a plurality of distances from the head band along a second axis; and a plurality of articulating arms, the plurality of articulating arms has a first end connected to the head band and a second end connected to the fan module, a first articulating arm of the plurality of articulating arms includes the first end and is pivotable relative to the head band, and a second articulating arm of the plurality of articulating arms includes the second end and is pivotable relative to the fan module and the head band.  The best prior arts of record, Hyde and Strong, disclose the claimed invention but fail to teach that the head band include a plurality of articulating arms, the plurality of articulating arms has a first end connected to the head band and a second end connected to the fan module, a first articulating arm of the plurality of articulating arms includes the first end and is pivotable relative to the head band, and a second articulating arm of the plurality of articulating arms includes the second end and is pivotable relative to the fan module and the head band.  Accordingly, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875